UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1161


LEO LIONEL PAYNE,

                    Plaintiff - Appellant,

             v.

JESSECA MANGUM, Prosecuting Attorney, in their individual capacity and in their
official capacity; REINOLD MARK ADAMS, Police Officer, in their individual
capacity and in their official capacity; COLUMBIA, CITY OF,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. J. Michelle Childs, District Judge. (3:16-cv-03792-JMC)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leo Lionel Payne, Appellant Pro Se. David Leon Morrison, MORRISON LAW FIRM,
LLC, Columbia, South Carolina; Dana Marie Thye, OFFICE OF THE CITY ATTORNEY,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leo Lionel Payne appeals the district court’s orders accepting the recommendations

of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Payne v. Mangum, No. 3:16-cv-03792-JMC (D.S.C.

Jan. 30 & Jan. 31, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                            2